-04818:EBB Besumentig Filed 14/10/20 Page 4 of 4
ABD marr Timothy J. Straub Dentons US LLP

Managing Associate 1221 Avenue of the Americas

noasonsin Seema 10020-1089
wey

roe IBC Be

BS eaten eons

 

  
  
  
   

timothy.straub@dentons.com
D +4212 768 6821 ‘ :
! Sélans FMC SNR:Denton McKenna Long

dentons.com pe

November 16, 2020 ; . “ et eh

 

VIA ECF SO_LORDERED: yl
The Honorable George B. Daniels Jbta fat b SD]

United States District Judge Gegize RP Se RePaniels, US.DJ.
Southern District of New York Dated: NOM 4 7 2020

500 Pear! Street, Courtroom 11A uted.

 

New York, New York 10007

Re. Cruz v. The Beauty Chef tnc.: Case No. 1:20-cv-04818-GBD
Dear Judge Daniels:
We represent defendant The Beauty Chef tnc. (“Defendant”) in the above-referenced matter. Together
with counsel for plaintiff, we respectfully move the Court to stay all case deadlines for forty-five (45) days
until December 31, 2020.
The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
seek the dismissal of this action pursuant to Fed. R. Civ. P. 41(a)(1).

Respectfully submitted,

fs/ Timothy J. Straub
Timothy J. Straub

cc: All counsel of record (by ECF)

US_Active\1 15752514\V-1

 

 
